Citation Nr: 1609604	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-41 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and assigned a 50 percent evaluation for that disability, effective September 15, 2008-the date on which he filed his claim for service connection.  The Veteran has timely appealed his assigned evaluation.  

During the pendency of the appeal, the Veteran's PTSD evaluation was increased to 70 percent disabling, effective September 15, 2008, in an August 2010 rating decision.  The Board also notes that the Veteran was awarded a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU), effective September 15, 2008, in a July 2011 rating decision.  

The Veteran testified at a Board hearing before a Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.

This case was last before the Board in July 2013, when it was remanded for further development.  That development having been completed, the case was returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The requested development in the July 2013 remand order was completed and the AOJ issued a supplemental statement of the case denying an evaluation in excess of 70 percent for the Veteran's PTSD in October 2015.  The Veteran and his representative responded to that supplemental statement of the case with an October 2015 VA Form 9, wherein the Veteran indicated that he wished to have a videoconference hearing before the Board.  

The Veteran previously testified at a hearing before a Veterans Law Judge in June 2011; ordinarily, the Veteran would not be afforded another hearing before the Board unless there was good cause for another hearing.  However, the Veterans Law Judge who held the June 2011 hearing is no longer available to participate in this decision, and the Veteran was informed of this fact and of his right to have another hearing before another Veterans Law Judge in a December 2015 letter.  That letter indicated that a failure to respond within 30 days would result in the Board assuming that the Veteran did not wish another hearing.  Consequently, the Veteran and his representative did not respond to that December 2015 letter.  

Notwithstanding the December 2015 letter, the Board finds that a remand is necessary in order to schedule the Veteran for a Board videoconference hearing, because the Veteran's intention to participate in a videoconference hearing before the Board was apparent prior to the December 2015 letter being sent.  Given the clear intent of the Veteran in October 2015 to have another hearing, the Board cannot now assume that the Veteran no longer wishes to participate in a hearing merely because he failed to respond to a letter; the Veteran's intent in October 2015 was clear that he wished to have another hearing and that he desired such to be a videoconference hearing.  Accordingly, this case is remanded in order to schedule the Veteran for another Board hearing, as per his clear request in October 2015.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either at the local regional office or via videoconference, whichever is quicker, and notify him and his representative, if any, of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

